Case:21-40001-EJC Doc#:14 Filed:01/06/21 Entered:01/06/21 13:19:57                                        Page:1 of 2


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION

IN:                                         ]
                                            ]                    CHAPTER 11
GENESIS VASCULAR OF POOLER, LLC             ]
                                            ]                    CASE NO. 21-40001-EJC
       DEBTOR.                              ]
                                            ]
___________________________________________ ]

                                 STATEMENT OF CORPORATE OWNERSHIP

         COMES NOW, the Debtor Genesis Vascular of Pooler, LLC (“Debtor” or “GVP”) and pursuant to Fed. R.

Bankr. P. 1007(a) and 7007.1 state as follows:

   X      All corporations that directly or indirectly own 10% or more of any class of the corporation’s equity interests
are listed below:


Corporation                           Percent
 C3 of Bulloch, Inc.            40%

 Genesis Vascular, LLC          12%




OR,

       There are no entities to report.


                                                       By: /s/Jon A. Levis
                                                               Jon A. Levis
                                                               Signature of Attorney

                                                       Counsel for Genesis Vascular of Pooler, LLC
                                                       Bar No.: 448848
                                                       Address: Post Office Box 129
                                                                Swainsboro, GA 30401
                                                       Telephone No.: (478) 237-7029
                                                       Fax No.: (478) 237-9211
                                                       E-mail address: bkymail@merrillstonehamilton.com
Case:21-40001-EJC Doc#:14 Filed:01/06/21 Entered:01/06/21 13:19:57                           Page:2 of 2


EMANUEL COUNTY, GEORGIA

                                    CERTIFICATE OF SERVICE

        I, Jon A. Levis, of the firm of Merrill & Stone, Attorneys at Law, Post Office Box 129, Swainsboro,

Georgia 30401, do hereby certify that I have served a copy of the within and foregoing STATEMENT OF

CORPORATE OWNERSHIP upon:

        Matthew E. Mills, Esq.
        Office of the U.S. Trustee
        Johnson Square Business Center
        2 East Bryan Street, Suite 725
        Savannah, GA 31401

by e-mail and/or mailing a copy through the United States mail with sufficient postage attached thereto to
assure delivery.

        THIS the 6th day of January, 2021.

                                                 MERRILL & STONE, LLC


                                                         /s/Jon A. Levis
                                                 JON A. LEVIS
                                                 ATTORNEY FOR DEBTOR
                                                 GEORGIA BAR NO: 448848



LAW OFFICES:

MERRILL & STONE, LLC
SECOND FLOOR - MITCHELL BUILDING
101 S. MAIN STREET
POST OFFICE BOX 129
SWAINSBORO, GA 30401
(478)237-7029
(478)237-9211 - FAX
